Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with attorney Mike Patané (6095058283) on July 27, 2022.

The application has been amended as follows: 

Claim 92 
An otoscope comprising:
a needle and a scope;
a handle comprising at least one button;
a visualization component;
a reservoir configured to contain a composition; and
a dispensing mechanism;
a needle advancement and retraction mechanism for controlling insertion and removal of the  needle; 
wherein the at least one button, the needle, the reservoir, and the dispensing mechanism are operably linked to cause the composition to be dispensed from the reservoir through the needle to a portion of an ear; and
wherein the at least one button of the handle is configured to dispense the composition from the reservoir through the needle to the portion of the ear at a controlled rate.

Claim 104
The otoscope of claim 92, 

Claim 111
A method for using an otoscope, the method comprising:
inserting into a portion of an ear an otoscope comprising:
a needle and a scope;
a handle comprising at least one button and a visualization component;
a reservoir configured to contain a composition; and
a dispensing mechanism;
and a needle advancement and retraction mechanism for controlling insertion and removal of the  needle. 
wherein the at least one button, the needle, the reservoir, and the dispensing mechanism are operably linked to cause the composition to be dispensed from the reservoir through the needle to the portion of the ear; and wherein the at least one button of the handle is configured to dispense the composition from the reservoir through the needle to the portion of the ear at a controlled rate;
using the visualization component to visualize the portion of the ear;
and pressing the at least one button to dispense the composition from the reservoir through the needle to the portion of the ear.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Reed (US 20120253267) teaches all elements of claim 92 (or claim 111) but does not teach wherein the at least one button of the handle is configured to dispense the composition from the reservoir through the needle to the portion of the ear at a controlled rate.
Other art such as Bryning does not teach a needle and a needle advancement and retraction mechanism for controlling insertion and removal of the  needle. Rebella does not teach controlled dispense of the fluid.  Bansal does not teach a needle and a needle advancement and retraction mechanism for controlling insertion and removal of the  needle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                 

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795